Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application claims benefit of the provisional applications 63/109,095 with a filing date 11/03/2020, and 63/045,901 with a filing date 06/30/2020.
2.	Amendment of claims 1-3 and 5-6, cancelation of claim 15, and addition of claims 21-24 in the amendment filed on 12/10/2021 is acknowledged.  Claims 1-14 and 16-24 are pending in the application.  No new matter has been found.  Since the newly added claims 21-24 are commensurate within the scope of invention, claims 1-14 and 16-24 are prosecuted in the case.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Michael S. Tomsa on December 29, 2021.  The application has been amended as follows:
In claim 16, line 1, after ”a compound of”, insert
--formula (I), (II), (III) or (IV) in--

In claim 16, line 2, after “tryptamine”, delete “comprising hydroxytryptamine or hydroxyisotryptamine”
In claim 16, line 3, after “solvent”, insert
--, wherein the tryptamine is hydroxytryptamine or hydroxyisotryptamine”--.

Reasons for Allowance
4.	Since Il’ina et al. ‘816 and Makhaeva et al.  ‘322 independently do not disclose the instant compounds of formula (II) or (IV), therefore they are distinct from the instant invention.  The rejection of claim 1 under 35 U.S.C. 102 (a) (1) over Il’ina et al. ‘816 and Makhaeva et al.  ‘322 has been overcome in the amendment filed on 12/10/2021.  
5.	Since Il’ina et al. ‘816 and Makhaeva et al.  ‘322 independently do not disclose the instant compounds of formula (II) or (IV), therefore they are distinct from the instant invention.  The rejection of claims 1, 3, 6 and 9-11 under 35 U.S.C. 103 (a) over Il’ina et al. ‘816 and Makhaeva et al.  ‘322 has been overcome in the amendment filed on 12/10/2021.  
6. 	Claims 1-12 are allowable.  Claims 13-14 and 16-20 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions groups, as set forth in the 
Office action mailed on August 27, 2021, is hereby withdrawn and claims 13-14 and 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any 
provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 
1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.                                                               
  		Claims 1-14 and 16-24 are neither anticipated nor rendered obvious over the 
	record, and  therefore are allowable.  A suggestion for modification of a reference to 
obtain the instant compounds/compositions, processes of making has not been found.  Claims 1-14 and 16-24 are allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.    
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

January 15, 2022